Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Thomas, J.), rendered June 12, 1996, convicting him of rob*829bery in the second degree (two counts), criminal possession of stolen property in the fifth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence, and (2) a resentence of the same court, imposed March 4, 1997, modifying the sentence imposed upon the conviction of robbery in the second degree under counts one and two of the indictment. The appeal brings up for review the denial, after a hearing (Cerrado, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence and identification testimony.
Ordered that the judgment and the resentence are affirmed.
Contrary to the defendant’s contention, the physical evidence was properly admitted as it was obtained pursuant to a lawful arrest (see, People v McRay, 51 NY2d 594, 602; People v De Bour, 40 NY2d 210; People v Ortiz, 229 AD2d 451). Moreover, the showup identification procedure, in which the victim identified the defendant in close temporal and spatial proximity to the crime, was reasonable and not unduly suggestive (see, People v Duuvon, 77 NY2d 541; People v Love, 57 NY2d 1023; People v Brnja, 50 NY2d 366).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are either unpreserved for appellate review or without merit. Rosenblatt, J. P., O’Brien, Altman and Friedmann, JJ., concur.